Citation Nr: 1101264	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  00-19 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from April 1973 to April 1976.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a decision of August 1999 by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO).

The Veteran's claim was subsequently remanded in June 2001 and 
December 2003 for additional evidentiary development, to include 
providing the Veteran proper notice, obtaining outstanding VA and 
private treatment records, and providing the Veteran VA 
examinations.  A November 2005 Board decision continued the 
previous denial on the claim.  The Veteran subsequently appealed 
the denial of this issue to the United States Court of Appeals 
for Veterans Claims (Court), which in a March 30, 2007 order, 
granted a joint motion for remand.  Following the joint motion, 
the Board again denied the Veteran's TDIU claim by way of a 
decision dated November 2007.  The Veteran appealed the denial of 
this issue to the Court.  On March 18, 2010, the Court issued a 
memorandum decision in which it vacated that part of the Board's 
November 2007 decision which denied entitlement to TDIU.  

The Board notes that the Veteran's representative submitted 
statements in October and December 2007 in which he identified as 
also being on appeal the matter of entitlement to an evaluation 
in excess of 40 percent for degenerative disc disease (DDD) from 
February 26, 1996 to September 22, 2002.  A review of the Court's 
March 2010 memorandum decision, however, shows that this matter 
(as adjudicated in the Board's November 2007 decision) was 
affirmed.  Therefore, this matter is not currently before the 
Board for appellate review.  Read liberally, these statements 
could be construed as an informal claim for an evaluation in 
excess of 50 percent for DDD.  Accordingly, the Board refers 
this matter for any appropriate action.  

The Board is also aware that there are untranslated Spanish 
documents contained in the claims file.  These documents include 
birth certificates and divorce decrees and are not relevant to 
the current claim.  Therefore, there is no prejudice to the 
Veteran in not having these documents translated.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he is entitled to a total disability 
rating based on individual unemployability.  Regulations provide 
that a total disability rating based on individual 
unemployability is warranted when the evidence shows that the 
Veteran is precluded from obtaining or maintaining substantially 
gainful employment by reason of his service-connected disability.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

It is noted that the Veteran completed four years of high school 
and had past work experience in the construction industry and as 
a refrigerator technician.  The Veteran also took courses in 
electricity, refrigeration, and air conditioning.  The Veteran 
stated in his August 1999 TDIU application that he had not worked 
regularly since 1988.  A May 2002 statement from G. Allende, M.D. 
indicated that the Veteran was "unable to perform any productive 
labor or job due to his low back condition and emotional 
disorder."  Similarly, a January 2003 VA C&P spine examiner 
indicated that the Veteran's service-connected low back 
disability "could" interfere with his ability to procure and 
maintain employment as a refrigerator technician given the 
frequent bending and stooping required of this position.  

VA defines substantially gainful employment as "employment at 
which non-disabled individuals earn their livelihood with 
earnings comparable to the particular occupation in the community 
where the veteran resides."  See M21-MR, Part IV, Subpart ii, 
Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's 
level of education, special training, and previous work 
experience when arriving at this conclusion, but factors such as 
age or impairment caused by non-service-connected disabilities 
are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 
   
Marginal employment is not considered to be substantially gainful 
employment.  Marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed the 
amount established by the U.S. Department of Commerce, Bureau of 
the Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  38 
C.F.R. § 4.16(a) (2010).

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled person.  
Diseases and injuries of long standing which are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote.  38 C.F.R. § 3.340 (2010).

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

The term unemployability is not synonymous with the terms 
unemployed and unemployable for the purposes of determining 
entitlement to TDIU.  A veteran may be unemployed or unemployable 
for a variety of reasons, but a determination as to entitlement 
to TDIU is appropriate only when a veteran's unemployability is 
the result of a service-connected disability.  See M21-MR, Part 
IV, Subpart ii, Chapter 2(F)(24)(c).
A review of the Veteran's claims file reveals that he is service-
connected for a single disability, degenerative disc disease 
(DDD) of the lumbar spine.  This disability is rated as 40 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
effective February 26, 1996.  Effective September 23, 2002, the 
Veteran is assigned a combined 50 percent evaluation.  See 
November 2005 Board decision (awarding a 40 percent evaluation 
for the Veteran's orthopedic manifestations of his low back 
disability and a 10 percent evaluation for neurological 
manifestations).  
This disability rating does not satisfy the threshold level of 
severity for consideration of a total disability rated based on 
individual unemployability.  See 38 C.F.R. § 4.16(a) (noting that 
if there is a single service-connected disability, it shall be 
ratable at 60 percent or more).  Furthermore, this disability 
rating does not meet the criteria for consideration under 38 
C.F.R. § 4.16(a) even taking into account that the orthopedic and 
neurological disabilities arise from a common etiology or single 
accident such that they could be treated as a single disability 
for rating purposes.  Id.  
   
According to 38 C.F.R. § 4.16(b), extraschedular consideration of 
TDIU claims should be submitted to the Director, Compensation and 
Pension Service, in instances where a veteran is unemployable by 
reason of service-connected disabilities, but fails to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).  A 
referral of the TDIU claim to the Director of the VA Compensation 
and Pension Service for extraschedular consideration is warranted 
in this case.  The authority to assign extraschedular ratings in 
the first instance has been specifically delegated to the Under 
Secretary for Benefits and the Director of the Compensation and 
Pension Service, and not the Board.  Therefore, a remand pursuant 
to 38 C.F.R. § 4.16(b) is the correct course of action for the 
Board in cases where it finds that entitlement to an 
extraschedular evaluation may be present.  See Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001).

In December 2010, the Veteran's representative requested that VA 
obtain pertinent records in support of the Veteran's claim.  
Specifically, the representative requested that the Veteran's 
Social Security Earnings and Wage Statements be associated with 
the claims file.  Accordingly, these records should be obtained 
and associated with the claims file.  All efforts to obtain these 
records should be fully documented and if these records do not 
exist or are unavailable, a notation should be included in the 
claims file and the Veteran should be notified as such.

The Veteran receives medical care through VA.  VA is required to 
make reasonable efforts to help the Veteran obtain records 
relevant to his claim, whether or not the records are in Federal 
custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010); see also, Bell v. Derwinski, 2 Vet. App. 611 (1992). 
Therefore, the RO should request all VA medical records 
pertaining to the Veteran that are dated from March 25, 2004 to 
the present.

Additionally, correspondence contained in the claims file dated 
April 1999 indicated that the Veteran applied for and possibly 
participated in a VA vocational rehabilitation training and 
education (VRT) program.  On remand, therefore, any and all VRT 
records pertaining to the Veteran should be obtained and 
associated with the claims file.  All efforts to obtain these 
records should be fully documented and if these records do not 
exist or are unavailable, a notation should be included in the 
claims file and the Veteran should be notified as such.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any VA 
medical treatment records pertaining to the 
Veteran that date from March 25, 2004.

2.  Attempt to obtain any and all VA 
vocational rehabilitation training and 
education (VRT) records pertaining to the 
Veteran.  All efforts to obtain these records 
should be fully documented and a negative 
response should be provided if no records 
exist.  The Veteran should also be notified 
if these records do not exist and/or are 
unobtainable pursuant to 38 C.F.R. 
§ 3.159(e).  

3.  Contact the Social Security 
Administration and/or other appropriate 
Federal agency and request a complete copy 
of any and all earnings and wage statements 
pertaining to the Veteran.  All efforts to 
obtain these records should be fully 
documented and a negative response should be 
provided if no records exist.  The Veteran 
should also be notified if these records do 
not exist and/or are unobtainable pursuant to 
38 C.F.R. § 3.159(e).  

4.  After the above development is completed, 
the Veteran should undergo an orthopedic and 
neurological examination to determine the 
extent that his service-connected 
degenerative disc disease of the lumbar spine 
affects his ability to work.  It is 
imperative that the claims file and a copy of 
this remand be made available to the examiner 
in connection with the examination.  Any 
medically indicated testing should be 
accomplished, and all special test and 
clinical findings should be clearly reported.  
After reviewing the claims file and examining 
the Veteran, the examiner should opine as 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
degenerative disc disease of the lumbar spine 
precludes the Veteran from participating in 
gainful employment for which he is qualified.

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  The examiner should reconcile any 
opinion with the clinical evidence of record 
and lay statements and testimony of the 
Veteran.

5.  After the above development is completed, 
submit the Veteran's TDIU claim to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, for 
extraschedular consideration as to whether he 
is unemployable due to his service-connected 
low back disability.  A complete rationale 
must be provided for any stated opinion.  

6.  Thereafter, ensure that the development 
above has been completed in accordance with 
the remand instructions, undertake any other 
development action that is deemed warranted, 
and then readjudicate the Veteran's claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a Supplemental Statement 
of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for response 
before the case is returned to the Board. 

No action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for 




additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


